                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8         SCOTT JOHNSON,                                 Case No. 18-cv-05881-VKD
                                                         Plaintiff,
                                   9
                                                                                            ORDER TO SHOW CAUSE WHY
                                                  v.                                        ACTION SHOULD NOT BE
                                  10
                                                                                            DISMISSED
                                  11         GOLD TOUCH INVESTMENT SPE, LLC,
                                             et al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14            Plaintiff Scott Johnson filed the present action on September 25, 2018. Dkt. No. 1.

                                  15   Pursuant to the Court’s December 19, 2019 order granting the parties’ stipulated request for an

                                  16   extension of time, the parties’ deadline to complete mediation was extended to January 29, 2020.

                                  17   Dkt. No. 37. According to the docket entry dated January 28, 2020, the mediation scheduled for

                                  18   January 29 was taken off calendar. Dkt. No. 39. Mr. Johnson’s last day to file an administrative

                                  19   motion requesting a case management conference was February 5, 2020. Dkt. No. 37. Mr.

                                  20   Johnson did not file a motion for a case management conference on February 5, 2020, nor did he

                                  21   seek relief from that deadline.

                                  22            The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                  23   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33

                                  24   (1962). Mr. Johnson is directed to file a written response to this order by February 11, 2020 and

                                  25   to appear before the Court on February 18, 2020 at 10:00 a.m. in Courtroom 2, Fifth Floor, 280

                                  26   South First Street, San Jose, California 95113 and show cause why this action should not be

                                  27   dismissed without prejudice for failure to prosecute.

                                  28   ///
                                   1          IT IS SO ORDERED.

                                   2   Dated: February 6, 2020

                                   3

                                   4
                                                                      VIRGINIA K. DEMARCHI
                                   5                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  2
